MEMORANDUM **
Francisco Vasquez-Gomez, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) affirming the immigration judge’s (“IJ”) pretermission of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo Vasquez-Gomez’s due process claim, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000), and we grant the petition.
Vasquez-Gomez contends that the failure to provide him with an opportunity to present oral testimony in support of his asylum application denied him the right to a full and fair hearing. We agree. See id. at 971-72 (granting petition where the IJ prevented a full examination of the applicant and denied asylum based almost entirely on the written application); Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002) (failure to allow the petitioner to present oral testimony constitutes a denial of right to due process). Because we do not require Vasquez-Gomez to explain exactly what evidence he would have presented, we may infer that “the I J’s conduct potentially affected the outcome of the proceedings.” Colmenar, 210 F.3d at 972 (internal quotation and punctuation omitted); Cano-Merida at 964.
We remand to the BIA with instructions to remand to the IJ for a hearing on the merits of Vasquez-Gomez’s asylum claim.
PETITION GRANTED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.